 Case 1:18-bk-11705-SDR            Doc 54     Filed 12/02/20       Entered 12/02/20 15:10:00          Desc
                                               Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    SOUTHERN DIVISION

In re:                                                                   Chapter 13
JOSHUA AARON LINGER
STEPHANIE KATHLEEN LINGER
       Debtor(s)                                                         Case No. 18-11705 SDR

                      MOTION TO DISMISS AND NOTICE OF HEARING

                                             NOTICE OF HEARING
 Notice is hereby given that:

 A hearing will be held on the Motion to Dismiss on 01/07/2021, at 1:00 p.m in Courtroom A, located at
 Historic U.S. Courthouse, 31 East 11th Street, Chattanooga, TN 37402.

     Given the current public health crisis, hearings may be telephonic only. Please check the court’s
     website at www.tneb.uscourts.gov prior to hearings for instructions on whether to appear in person or
     by telephone. Information on how to call in and participate is also posted on the website.

 Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you
 have one in this bankruptcy case. If you do not have an attorney, you may wish to consult one.

 If you do not want the court to grant the relief requested, you or your attorney must attend this hearing. If you do
 not attend the hearing, the court may decide that you do not oppose the relief sought in the motion and may enter an
 order granting that relief.

        Comes Kara L. West, Trustee, pursuant to 11 U.S.C. § 1307 and moves that this case be
dismissed. The Trustee would respectfully show unto the Court that the Debtor(s) are in material
default with respect to the terms of the confirmed plan because plan payments to the Trustee have
not been made as proposed. The Trustee’s records indicate that:

X      As of December 2, 2020, the Debtor(s) plan payments from 08/21/2020 to 11/27/2020 are in
       arrears $1,635.00.
X      As of December 2, 2020, the Debtor(s) has/have failed to make payments under the terms of
       the confirmed plan.

                                                s/ Kara L. West
                                                Kara L. West (TN No. 25744)
                                                Chapter 13 Standing Trustee
                                                PO Box 511
                                                Chattanooga, TN 37401
                                                (423) 265-2261
 Case 1:18-bk-11705-SDR         Doc 54    Filed 12/02/20     Entered 12/02/20 15:10:00      Desc
                                           Page 2 of 2




                                 CERTIFICATE OF SERVICE


I hereby certify that on December 2, 2020, a copy of the Trustee’s Motion to Dismiss and Notice of
Hearing was served on those listed below as indicated:

Via electronic case noticing:

REBECCA L HICKS ATTORNEY – ECF
US Trustee – ECF
Bankruptcy Court – ECF

Via U.S. First Class mail, postage prepaid, to the following entities at the addresses listed:

JOSHUA AARON LINGER
STEPHANIE KATHLEEN LINGER
186 ADAMS ST
SPRING CITY, TN 37381

                                            s/ Kara L. West w/permission by KNJ (55)
                                            Chapter 13 Trustee
                                            P.O. Box 511
                                            Chattanooga, TN 37401-0511
                                            (423) 265-2261
